Exhibit 10.29

 

Confidential Treatment Requested. Royale Energy, Inc., has requested
confidential treatment of certain information in this Agreement. The information
which has been omitted has been filed with the Securities and Exchange
Commission pursuant to 17 C.F. R. § 240.24b-2. The information which has been
omitted was contained in the following sections of this Agreement: Recital A,
Recital B, §§ 4.a, 4.b, 4.c, 4.g, 4.h, 4.i, 6.d, and 10.

 

 

PARTICIPATION AGREEMENT

 

This Participation Agreement (this “Agreement”) is entered into this 10 day of
October, 2018 (“Effective Date”), by and between CALIFORNIA RESOURCES PETROLEUM
CORPORATION and its affiliates, a corporation organized and existing under the
laws of the State of Delaware with its offices at 11109 River Run Boulevard,
Bakersfield, California 93311 (“CRPC”), and ROYALE ENERGY, INC., a corporation
organized and existing under the laws of the State of Delaware with its offices
at 1870 Cordell Court, Suite 210, El Cajon, CA 92020 (“Royale”), both of which
may hereinafter be referred to individually as a “Party” or collectively as the
“Parties”.

 

RECITALS

 

A.

CRPC and Royale are parties to that certain Participation Agreement (“Twitchell
PA”) dated as of June 15, 2016 relating to certain oil and gas leases and fee
lands located within ‖Redacted - Confidential Treatment Requested‖1 (“Twitchell
PA Lands”). Pursuant to the terms of the Twitchell PA, Royale has earned certain
interests to be assigned by CRPC to Royale in certain wellbores located on and
producing from the Twitchell PA Lands, which wellbores are described on Exhibit
A attached hereto (the “Twitchell Earned Interests”). The Twitchell Earned
Interests are presently being operated pursuant to the terms of the Twitchell PA
and that certain Operating Agreement (“Twitchell JOA”) dated June 15, 2016,
executed by CRPC and Royale in connection with the Twitchell PA.

 

B.

CRPC and Royale desire now to enter into this Agreement, which pertains to
portions of the land located within the Rio Vista Field in Sacramento, Solano,
and Contra Costa Counties, California, within ‖Redacted - Confidential Treatment
Requested‖.*

 

C.

CRPC is the owner of certain interests in oil and gas leases and fee acreage
within the Farmout Lands (the “Mineral Interests”). Portions of the Mineral
Interests, together with other interests and lands, are subject to the Rio Vista
Gas Unit (the “Unit”). The Mineral Interests and the Unit, as it may be amended
from time to time, are more particularly described in Exhibit C attached hereto.

 

D.

Royale desires to earn interests in individual wellbores and the income derived
from the production of hydrocarbons therefrom by drilling and producing new
wells on the

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested Pursuant to SEC Rule 24b-2. An unredacted
copy of this Agreement has been filed with the Secretary of the Commission

 
ROYL1

--------------------------------------------------------------------------------

 

 

Mineral Interests within the Farmout Lands in accordance with the terms and
conditions of this Agreement. Moreover, CRPC and Royale desire that the
Twitchell PA Lands, other than the Twitchell Earned Interests, be included
within the Farmout Lands and be subject to the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1.     Twitchell PA and Twitchell PA Lands. CRPC and Royale acknowledge and
agree that as of the Effective Date the Twitchell PA Lands, other than the
Twitchell Earned Interests, shall be and are hereby included as part of the
Mineral Interests within the Farmout Lands, and shall be subject to the terms
and conditions of this Agreement. CRPC and Royale further acknowledge and agree
that as of the Effective Date the Twitchell PA shall be and is hereby terminated
with respect to the Twitchell PA Lands other than the Twitchell Earned
Interests. The Twitchell PA and the Twitchell JOA shall continue in effect, as
applicable, in accordance with their terms only with respect to the Twitchell
Earned Interests. CRPC and Royale shall execute, acknowledge, deliver, and
record such instruments, and shall undertake such other actions, as may be
reasonably necessary to carry out the intent of this Section 1.

 

2.     Farmout Lands and Excluded PUDs. Notwithstanding anything in this
Agreement to the contrary, CRPC and Royale acknowledge and agree that for the
purposes of this Agreement the term “Farmout Lands” shall not include those
certain depths and formations described on Exhibit I) attached hereto (“Excluded
PUDs”), which are identified by CRPC as proved undeveloped depths and
formations. The terms and conditions of this Agreement shall not apply to, and
Royale shall have no right to earn any interest under this Agreement in or, with
respect to, any of the Excluded PUDs.

 

3.     Technical Data.

 

a.     Within thirty (30) days of the Effective Date, CRPC shall, to the extent
that CRPC has the right to do so, deliver to Royale copies of, or otherwise
provide Royale reasonable access to, all geological, geophysical, and seismic
digital data, together with relevant land records, (collectively, “Technical
Data”) relating to the Farmout Lands or Mineral Interests to the extent within
the Unit. Royale shall maintain all Technical Data provided to it under this
Agreement in accordance with Section 13.b hereof. Upon termination of this
Agreement, Royale shall promptly return to CRPC or otherwise destroy to CRPC’s
satisfaction all Technical Data provided by CRPC to Royale hereunder.

 

b.     During the one hundred twenty (120) day period following the Effective
Date, Royale shall undertake at its sole cost and expense all commercially
reasonable efforts to obtain a “partner” license from Seismic Exchange, Inc. to
use the existing 3D seismic data owned by Seismic Exchange, Inc. covering the
Farmout Lands within the Unit. Royale shall maintain all such data in accordance
with the terms and conditions of such license, as well as Section 13.b hereof.
If Royale is not able to obtain a commercially reasonable partner license from
Seismic Exchange, then Royale and CRPC shall undertake commercially reasonable
efforts to mutually agree on an alternative data 3D interpretation program using
digital well data and

 

ROYL2

--------------------------------------------------------------------------------

 

 

historic seismic data; provided, however, the failure of Royale and CRPC to
reach agreement as to any such alternative data 3D interpretation program shall
not release Royale from or otherwise reduce any of Royale’s obligations under
this Agreement.

 

c.     Royale shall, to the extent that Royale has the right to do so, provide
CRPC copies of, or otherwise provide CRPC reasonable access to, all Technical
Data relating to the Mineral Interests or Farmout Lands provided to or acquired
by Royale during the term hereof. CRPC shall maintain all such Technical Data
provided by Royale in accordance with Section 13.b hereof.

 

4.     Drilling Program. Royale and CRPC hereby agree to the joint development
of the Mineral Interests within the Farmout Lands pursuant to the terms and
conditions of this Agreement and the JOA (as defined in Section 9, below).
Subject to the terms and provisions of this Agreement, the Year 1 Wells, Year 2
Wells, and Year 3 Wells (defined below), as the case may be, and Well Costs
(defined below) provided for in Sections 4.a, 4.b, and 4.c below represent the
minimum amount of wells and Well Costs and the Parties shall have the right to
drill additional wells over and above said minimum amounts.

 

a.     During the period from and after the Effective Date to December 1, 2019
(“Year 1”), Royale shall complete one of the following (together, the “Year 1
Obligations”):  (i) drill and complete (either as commercial producers or as
non-productive dry holes) ‖Redacted - Confidential Treatment Requested‖2
separate wells on the Mineral Interests within the Farmout Lands (“Year 1
Wells”), or (ii) spend Nine Million Dollars ($9,000,000.00) as its share of Year
1 Well Costs (defined below). Upon successfully completing an individual Year 1
Well, CRPC shall, within ninety (90) days of the date of the first sale of
production from such Year 1 Well, deliver to Royale a wellbore assignment in
accordance with Section 7 below, of an undivided sixty percent (60%) of all of
CRPC’s right, title, and interest in and to the wellbore of such Year 1 Well and
income (less royalties) derived from the sale of hydrocarbons therefrom. In the
event that Royale completes during Year 1 neither of the Year 1 Obligations,
then this Agreement shall automatically terminate and Royale shall have no
further rights in and to the Mineral Interests or Farmout Lands, except as to
any interests in any Year 1 Wells previously assigned (or earned but not yet
assigned) to Royale hereunder. Any such interests in Year 1 Wells assigned to
Royale shall be operated in accordance with the terms and conditions of the JOA.

 

b.     ‖Redacted - Confidential Treatment Requested‖*

 

c.     ‖Redacted - Confidential Treatment Requested‖*

 

d.     For the purposes of this Agreement, Year 1 Well Costs, Year 2 Well Costs,
and Year 3 Well Costs, as applicable, shall mean all costs and expenses actually
incurred and directly related to and arising from the permitting, title opinions
and curative requirements, drilling, completing and other related operations up
to the point of first sales of production, or plugging and abandonment if the
well is a dry hole, from the Year 1 Wells, Year 2 Wells, or Year 3 Wells, as
applicable, but shall be exclusive of any costs associated with acquiring,

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested Pursuant to SEC Rule 24b-2. An unredacted
copy of this Agreement has been filed with the Secretary of the Commission.

 
ROYL3

--------------------------------------------------------------------------------

 

 

licensing, analyzing, or interpreting geophysical, seismic, or other similar
data, and shall be exclusive of any overhead (other than overhead costs provided
for under the JOA, which shall be included) or any other indirect charges or
expenses.

 

e.     For the purposes of this Section 4, with respect to an individual Year 1
Well, Year 2 Well, or Year 3 Well, as the case may be, “successfully completing”
means the completing of such well as a well capable of producing oil, gas, or
hydrocarbon substances in paying quantities from the Mineral Interests within
the Farmout Lands.

 

f.     ‖Redacted - Confidential Treatment Requested‖* All other wells may be
proposed by either party in accordance with the terms and provisions of the JOA.
Subject to the foregoing, the location, exploration and development objectives
of all wells drilled by Royale pursuant to this Agreement shall be subject to
the prior written approval of CRPC, which approval shall not be unreasonably
withheld. CRPC shall undertake commercially reasonable efforts to provide (i)
reasonably suitable surface locations and/or (ii) the required Mineral Interests
on the Farmout Lands for the drilling of the Year 1 Wells, Year 2 Wells, and the
Year 3 Wells, as the case may be. In the event CRPC is unable to provide such
suitable locations and/or the required Mineral Interests and notifies Royale in
writing of the same, then the number of wells (and each well’s corresponding
total AFE amount) required to be drilled in the applicable year to meet the Year
1 Obligations, Year 2 Obligations, or Year 3 Obligations for the number of wells
and the Well Costs, as the case maybe, shall be reduced accordingly. In order to
facilitate pre-drilling logistics, such as seeking CRPC’s prior written approval
for surface access rights and the required Mineral Interests, Royale shall
undertake best faith efforts to identify and propose the wells to be drilled,
their locations, their exploration and development objectives commencing on or
before the 1st of November 2019 and continuing in the year immediately preceding
the year in which the wells are to be drilled. In the event that CRPC
unreasonably withholds its consent with respect to a proposed well hereunder,
its location, exploration and development objective, then after Royale provides
written notice thereof to CRPC, the number of wells (and each well’s
corresponding total APE amount) required to be drilled in the applicable year to
meet the Year 1 Obligations, Year 2 Obligations, or Year 3 Obligations for the
number of wells and the Well Costs, as the case may be, shall be reduced
accordingly.

 

g.     ‖Redacted - Confidential Treatment Requested‖3

 

h.     ‖Redacted - Confidential Treatment Requested‖*

 

i.     ‖Redacted - Confidential Treatment Requested‖*

 

5.     ‖Redacted - Confidential Treatment Requested‖*

 

6.     Failure to Perform.

 

a.     In the event that Royale fails to meet at least one of the Year 1
Obligations during Year 1, or at least one of the Year 2 Obligations during Year
2, or at least one of the Year

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested Pursuant to SEC Rule 24b-2. An unredacted
copy of this Agreement has been filed with the Secretary of the Commission.

 
ROYL4

--------------------------------------------------------------------------------

 

 

3 Obligations during Year 3, then this Agreement shall automatically terminate
(as provided in Section 4 above), except as to any interests in wellbores
previously assigned by CRPC to Royale hereunder (or earned but not yet assigned)
with respect to the Year 1 Wells, Year 2 Wells, or Year 3 Wells, as the case may
be. As of the date of any such termination, Royale shall have no further rights
under this Agreement to earn any interest in or to the Mineral Interests in the
Farmout Lands.

 

b.     Upon termination of this Agreement, the operation of Year 1 Wells, Year 2
Wells, or Year 3 Wells in which Royale has earned and been assigned an interest
hereunder, if any, shall be conducted in accordance with the terms and
conditions of the JOA.

 

c.     Upon termination of this Agreement for failure on the part of Royale to
timely satisfy at least one of the Year 1 Obligations, at least one of the Year
2 Obligations, or at least one of the Year 3 Obligations, there shall be no
liability on the part of Royale for such failure other than (I) the loss of
right to acquire wellbore assignments as provided herein, (2) liability for loss
or damage occasioned to lands or injury or death as a result of or as a
consequence of Royale’s operations hereunder, (3) liability for the cost of
properly plugging and abandoning any well commenced but not properly plugged and
abandoned by Royale, (4) liability for demands, claims, actions or damages
arising out of or in connection with a breach of Sections 13.a or 13.b hereof,
or (5) liability for the payment to CRC of any liquated damages that may be
owing under Section 6.d below.

 

d.     In the event that Royale drills the first ‖Redacted - Confidential
Treatment Requested‖4 Well in Year 1, Year 2, or Year 3, as the case may be, and
then Royale fails to drill any of the remaining three (3) ‖Redacted -
Confidential Treatment Requested‖* Wells in any such year, then Royale shall
promptly pay to CRPC as liquidated damages the sum of ‖Redacted - Confidential
Treatment Requested‖.* Payment of such liquidated damages shall be independent
of and in addition to any other consequences or remedies under this Agreement
that may arise out of such failure to drill wells, including, without
limitation, termination of this Agreement. CRPC and Royale acknowledge and agree
that the failure on the part of Royale to drill any of the remaining three (3)
‖Redacted - Confidential Treatment Requested‖* Wells during the applicable year
shall result in damages to CRPC, the precise amount of which are unknown and
difficult to calculate, but CRPC and Royale further acknowledge and agree that
the liquidated damages provided for herein represent a reasonable estimate of
any such damages. There shall be no liquidated damages due under any
circumstances where Royale has met its obligation share of the Well Costs in any
applicable year.

 

7.     Assignments. The wellbore assignments shall be substantially in the form
attached as Exhibit E (“Assignments”), and shall be made with warranty of title
against claims arising by, through or under CRPC, but no other warranty shall be
made by CRPC. The Parties agree that said Assignments are only intended to
transfer to Royale an interest in the individual wellbores described therein to
the deepest depth drilled and income from production directly attributed to the
Mineral Interests of the respective wellbores, and that said Assignments are not

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested Pursuant to SEC Rule 24b-2. An unredacted
copy of this Agreement has been filed with the Secretary of the Commission.

 

ROYL5

--------------------------------------------------------------------------------

 

 

intended to convey or transfer any other rights or interests, including without
limitation, CRPC’s remaining rights or interests in the Mineral Interests,
Farmout Lands, or Unit.

 

8.     No Further Development. Royale’s rights hereunder to develop and earn
interests in the Mineral Interests within the Farmout Lands shall be only as
provided in Section 4 of this Agreement. Except for the right to undertake the
Year 1 Obligations, Year 2 Obligations, and Year 3 Obligations, as applicable,
and to earn interests in the Year 1 Wells, Year 2 Wells, and Year 3 Wells, as
applicable, Royale shall have no rights to further develop or earn additional
interests in the Mineral Interests within the Farmout Lands, except as provided
in the JOA with respect to wells drilled as subsequent operations.

 

9.     Operating Agreement. Prior to the successful completion and connection of
each well under this Agreement or proper plugging and abandonment, as the case
may be, Royale shall be the operator of record for such well. Upon the
successful completion and connection of each well, CRPC shall be the operator of
record for such well, and at such time Royale shall promptly take all necessary
action to transfer the operatorship of the well to CRPC in accordance with all
applicable laws and regulations. Concurrent with the execution of this
Agreement, the Parties shall execute a form of the A.A.P.L. Form 610 - 1989
Operating Agreement with, among other attachments, the 2005 COPAS Accounting
Procedure substantially equivalent to the form attached hereto as Exhibit F (the
“JOA”), all of which collectively shall govern all operations and wells drilled
on the Mineral Interests within the Farmout Lands pursuant to this Agreement. To
the extent that there is any conflict between the terms and conditions of this
Agreement and the terms and conditions of the JOA, the terms and conditions of
this Agreement shall supersede the JOA.

 

10.     Depths & Commingling Limitations; Excluded Wells; Protection of Unit.
The Parties acknowledge and agree that Royale may complete and produce from
wells drilled pursuant to this Agreement within any of the Mineral Interests’
depths or formations lying beneath the Farmout Lands, other than the Excluded
PUDs. Royale shall have no rights under this Agreement in or with respect to the
Excluded PUDs. ‖Redacted - Confidential Treatment Requested‖5 The Parties agree
and understand that all surface facilities and equipment, including without
limitation gathering lines and pipelines, located on the Farmout Lands (whether
used in the operations conducted under this Agreement and the JOA or not, but
except as to any equipment hereafter brought onto the Farmout Lands pursuant to
this Agreement), together with the CRPC wells existing on the Farmout Lands as
of the date of execution of this Agreement and listed on Exhibit Cl (“Excluded
Wells”) are expressly excluded from this Agreement, and shall remain the sole
property of CRPC at all times. Furthermore, Royale agrees not to complete and/or
produce any wells under this Agreement or the JOA within five hundred feet
(500’), of the producing interval, measured horizontally, of any Excluded Well
or Excluded PUDs without the prior written consent of CRPC, which consent CRPC
may withhold in its sole discretion and for any reason. CRPC agrees not to
complete and/or produce any new wells on the Farmout Lands or neighboring lands
within five hundred feet (500’) of the producing interval, measured
horizontally, of any well drilled under this Agreement without the prior written
consent of Royale. The Parties also agree and understand that all rights in
those

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested Pursuant to SEC Rule 24b-2. An unredacted
copy of this Agreement has been filed with the Secretary of the Commission.

 

ROYL6

--------------------------------------------------------------------------------

 

 

 

portions of the Mineral Interests within the Farmout Lands within the Unit
assigned to Royale under this Agreement are expressly made subject to the Unit.
In exercising its rights under this Agreement and the JOA, Royale shall use
reasonable precaution to prevent damage to, or unreasonable interference with,
the Unit, the Unitized Formations, the Excluded Wells, the Excluded PUDs, and
all surface and subsurface operations conducted on behalf of the Unit.

 

11.     Preferential Right to Purchase. Should Royale desire to sell all or any
part of its interests under this Agreement, it shall promptly give written
notice to CRPC, with full information concerning a bona fide proposal to sell
its interest, which shall include the name and address of the prospective
purchaser (who must be ready, willing and able to purchase), the purchase price,
and all other terms of the offer. CRPC shall then have an optional prior right,
for a period of thirty (30) days after receipt of the notice, to purchase on the
same terms and conditions the interest which Royale proposes to sell. Subject to
Section 13.k and 13.m below, there shall be no preferential right to purchase in
those cases where Royale wishes to mortgage its interests, or to dispose of its
interests by merger, reorganization, consolidation, or sale of all or
substantially all of its assets to a wholly-owned subsidiary or parent company
or to a wholly-owned subsidiary of a parent company.

 

12.     Term. This Agreement is effective on and as of the Effective Date, and
shall continue until December 1, 2021, unless earlier terminated as provided in
Sections 4 and 6 above. Upon termination of this Agreement, Royale shall
promptly surrender, and provide a quitclaim in recordable form to CRPC, of all
right, title and interest in and to the Mineral Interests and Farmout Lands,
including any well in which Royale has earned an assignment that has been
plugged and abandoned but excepting and reserving Royale’s previously earned
interest in any well. Thereafter, and from time to time, subject to CRPC’s and
Royale’s obligation to plug and abandon each well, Royale shall promptly
surrender and provide to CRPC a quitclaim in recordable form of all right, title
and interest in any excepted and reserved well that has been plugged and
abandoned. For avoidance doubt, CRPC and Royale acknowledge and agree that
CRPC’s and Royale’s obligation to properly plug and abandon each well drilled
pursuant to this Agreement shall survive any surrender or quitclaim by Royale of
its interest hereunder.

 

13.     General Provisions.

 

a.     Indemnification. Each Party hereby unconditionally agrees to indemnify
and hold harmless the other, and the other’s officers, directors, managers,
members, partners, agents, attorneys, employees, or other related parties, from
and against any and all losses, costs, damages, expenses (including attorneys’
fees and expenses), and any and all liabilities arising, resulting, sustained,
incurred, or related to or from (i) a Party’s breach of this Agreement or its
non-fulfillment of any covenant, agreement, or obligation to be hereunder
performed, or (ii) any failure of or non-fulfillment by a Party of any of its
obligations, whether pursuant to this Agreement or any third-party agreement.
While Royale or CRPC is the operator of record for any well drilled hereunder,
operations shall be conducted in accordance with the terms and provisions of the
JOA.

 

b.     Confidentiality. The Parties agree to keep the terms of this Agreement,
any information, data and interpretations in any form (oral, written, electronic
or otherwise) resulting from activities under this Agreement, shared with the
other Party pursuant to this

 

ROYL7

--------------------------------------------------------------------------------

 

 

Agreement, or acquired by either Party pursuant to this Agreement, including,
without limitation, the Technical Data or other environmental, geological,
geophysical or reservoir data, compilations, reports, maps, or models
(collectively, “Confidential Information”) confidential during the term of this
Agreement and the JOA and for a period of two (2) years thereafter. Subject to
Section 13.c., the Parties shall not distribute or disclose any Confidential
Information in any form to third Parties, the press or other media, without the
prior written consent of the other Party, which consent may not be unreasonably
withheld. Nothing contained herein shall preclude any Party from making such
disclosures as may be required by any federal or state law or regulations. The
Parties agree that such Confidential Information may be disclosed to employees,
representatives, and consultants of such Party who (i) are advised of the
confidentiality obligations hereunder and (ii) are bound to keep Confidential
Information confidential in accordance with the terms of this Section 13.b. A
Party may show Confidential Information to a potential purchaser if such
potential purchaser executes a confidentiality agreement and the other Party
consents in writing to such disclosure and also consents to the form and
substance of any such confidentiality agreement. Each Party shall indemnify,
defend, and hold the other Party harmless from and against all claims, costs,
expenses (including, without limitation, reasonable attorneys’ fees and costs),
damages, and liabilities arising out of or in any way connected with a breach by
that Party of this confidentiality provision, or by an unauthorized disclosure
by any third party to whom such Party disclosed the Confidential Information.
The Parties further agree that Confidential Information shall not apply to any
Technical Data or other data that is in the public domain including, but not
limited to, any State of California, Department of Conservation, Division of
Oil, Gas and Geothermal Resources (“DOGGR”) data.

 

c.     Media/News Releases. No Party hereto shall, at any time, issue to the
press or other media any news release, or distribute any information or
photographs, concerning this Agreement, without the prior approval of the other
Party hereto, which approval shall not be unreasonably withheld, except as
required by law or regulation (i.e., S.E.C.). When the Party has reviewed such
material and the Party has approved the issuance of the material, the Party
desiring such release shall have the principal responsibility for its issuance.
The only other exception to the foregoing shall be that in the event of an
emergency involving extensive property damage, operations failure, loss of human
life or other clear emergency, the Party designated as Operator hereunder, is
authorized to furnish such minimum, strictly factual information as shall be
necessary to satisfy the requirements of duly constituted governmental
authorities if time does not permit the obtaining of prior approval by the other
Party. Said Operator shall thereupon promptly advise the other Party of the
information so furnished.

 

d.     Severability and Non-Waiver. If any provision of this Agreement is held
to be illegal, invalid, or unenforceable under any applicable law effective
during the term of that provision, such provision is fully severable, and this
Agreement is to be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof, and the remaining
provisions of this Agreement shall remain in full force and effect. Furthermore,
in lieu of such illegal, invalid, or unenforceable provision, there is to be
added automatically as a part of this Agreement a provision as similar in terms
to such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid, and enforceable in accordance with all applicable laws of the
State of California. No delay or omission by a Party in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
written waiver

 

ROYL8

--------------------------------------------------------------------------------

 

 

or written consent given by a Party on any one occasion is effective only on
that occasion, and shall not be construed as a waiver of that right or consent
as to any other occasion or any other breach.

 

e.     Mutual Representations and Warranties. Each Party represents and warrants
to the other that:

 

 

i.

such Party is a corporation duly organized, validly existing and in good
standing under the laws of the State of its incorporation, and is duly qualified
to do business in the State in which the Farmout Lands are located;

 

 

ii.

such Party has the authority necessary to enter into this Agreement and the JOA;
and

 

 

iii.

this Agreement and the JOA shall constitute legal, valid and binding obligations
enforceable against such Party in accordance with their respective terms.

 

f.     Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof, and cancels and
supersedes all prior and contemporaneous understandings and agreements between
the Parties, whether expressed or implied, written or oral, with respect to such
subject matter. Each Party acknowledges that no representation, statement,
understanding, or agreement has been made other than what is expressly set forth
herein, and that such Party has not relied on anything done, said, or written by
the other Party other than what is expressly set forth herein. This Agreement
may be amended only in a writing executed by both Parties expressly stating the
Parties’ intention to amend this Agreement.

 

g.     Notices. Any and all notices, requests, claims, demands, and other
communications hereunder shall be in writing, and shall be given (and shall be
deemed to have been duly given) by delivery in person, by facsimile or by
electronic mail (in each case with written confirmation of the successful
transmission thereof, which shall constitute and evidence delivery), by
recognized overnight carrier (such as FedEx or UPS), or by express, registered,
or certified mail, return receipt requested, to the Parties at the respective
following addresses:

 

CALIFORNIA RESOURCES PRODUCTION CORPORATION

11109 River Run Boulevard

Bakersfield, California 93311

Attn:  Land Department

 

Royale Energy, Inc.

1870 Cordell Court, Suite

210 El Cajon, CA 92020

Email:  rod@royl.com

 

h.     Governing Law; Disputes. This Agreement shall be exclusively construed in
accordance with the laws of the State of California without regard to any
conflict of laws rules

 

ROYL9

--------------------------------------------------------------------------------

 

 

or principles thereof. Any Party bringing a legal action or proceeding against
the other Party for the resolution of any dispute arising in connection with the
interpretation, construction, or enforcement of this Agreement shall bring such
legal action or proceeding in any court of the State of California sitting in
Kern County, California or any federal court having jurisdiction over Kern
County, California. Each Party agrees to submit to the exclusive personal
jurisdiction and venue of the state and federal courts having jurisdiction over
Kern County, California, for the resolution of all disputes arising in
connection with the interpretation, construction, and enforcement of this
Agreement, and hereby waives the claim or defense therein that such courts
constitute an inconvenient forum. Each Party waives, to the fullest extent
permitted by law, any objection that it may now or later have to the laying of
venue of any legal action or proceeding arising out of or relating to this
Agreement brought in any such courts.

 

i.     Further Assurances. From time to time after the Effective Date, the
Parties agree to execute, acknowledge, and deliver to the other such further
instruments, and take such other action as may be reasonably requested by the
other, in order to accomplish more effectively the purposes of the transactions
contemplated hereunder.

 

j.     Disclaimer of Partnership. This Agreement is not intended to create, and
shall not be construed to create, a partnership, joint venture, or other
relationship whereby one Party is liable for the actions or debts of another
Party; it being understood and agreed that the rights and liabilities of the
Parties to this Agreement are several, and not joint or collective.

 

k.     Assignment. This Agreement shall be binding on and inure to the benefit
of the Parties and their respective successors and permitted assigns. The terms
and conditions of this Agreement are founded on factors personal and unique to
the Parties; therefore, it may not be assigned or conveyed in whole or in part
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld. Unless expressly stated herein to the contrary, no third
Party is intended to have any rights, benefits, or remedies hereunder. The
Parties agree this Assignment provision shall not apply where Royale wishes to
dispose of its interests by merger, reorganization, consolidation, or sale of
all or substantially all of its assets to a wholly-owned subsidiary or parent
company or to a wholly-owned subsidiary of a parent company, or assign all or
part of its interest pursuant to Royale’s Direct Working Interest (“DWI”)
investment programs.

 

l.     Counterpart Execution. This Agreement may be executed and delivered in
counterparts, including delivery by facsimile or electronic transmission, each
of which counterpart shall be considered an original for all purposes hereunder,
and all of which, taken together, shall constitute execution and delivery of one
and the same document.

 

m.     Protection from Liens. During the life of this Agreement, Royale and CRPC
shall keep the Mineral Interests, Farmout Lands and Unit free and clear from any
lien or any encumbrance (other than those existing as of the Effective Date, and
Royale acknowledges in this regard the existence of existing deed of trust
liens, among others). Royale and CRPC shall each defend, indemnify and save the
other Party harmless from all loss, cost, or expense including attorneys’ fees)
for its failure to do so.

 

ROYL10

--------------------------------------------------------------------------------

 

 

n.     Insurance. While operations are being conducted hereunder by Royale or
CRPC on any of the Mineral Interests, Royale or CRPC agrees to acquire and
maintain the following insurance:

 

 

i.

Worker’s Compensation and Occupational Disease Insurance in accordance with
applicable state and/or federal statute for all jurisdictions where operations
are performed under this Agreement.

 

 

ii.

Employer’s Liability with limits of at least $2,000,000.00 per occurrence.

 

 

iii.

Comprehensive General Liability with a combined single limit (personal injury
and property damage) of at least $10,000,000.00 per occurrence.

 

 

iv.

Automobile Liability covering all owned, non-owned and hired vehicles, with
limits of at least $1,000,000.00 per occurrence.

 

 

v.

Control of well, of at least $10,000,000.00 of limits.

 

 

vi.

Royale and CRPC further agree to name the other Party and its affiliates as an
additional insured under items (iii) and (iv) above and further agree to secure
a waiver of subrogation in favor of such other Party and its affiliates under
each of the insurance policies noted above.

 

 

vii.

Upon request Royale and CRPC will furnish the other Party valid certificates of
insurance certifying the above coverage.

 

 

viii.

Royale and CRPC agree that the insurance required by this Agreement shall not be
materially changed, reduced, cancelled, or allowed to lapse for any reason,
without thirty (30) days’ advance written notice to such other Party. Royale’s
failure to acquire and/or maintain the required insurance coverages with at
least the specified limits, or failure to provide any requested certification
thereof within thirty (30) days following receipt of a written request from
CRPC, or any successor, shall be grounds to withhold or deny any assignment to
Royale that is otherwise required under this Agreement and/or terminate this
Agreement as to all of the Mineral Interests and Farmout Lands, except as to any
interest previously assigned (or earned but not yet assigned) to Royale, at
CRPC’s election.

 

 

ix.

The above insurance coverages and limits may be insured through primary or
excess layers of insurance. All insurance must be placed with insurance carriers
rated A-, VII or higher by A.M. Best or similar rating agency and approved to do
business in the State of

 

ROYL11

--------------------------------------------------------------------------------

 

 

California. In the event Royale or CRPC maintains higher limits than the
minimums shown above, Royale or CRPC shall be entitled to coverage for such
higher limits.

 

o.     Compliance with the Mineral Interests. Royale acknowledges receiving and
reviewing any oil and gas leases included within the Mineral Interests and
Royale and CRPC hereby agree, notwithstanding anything to the contrary contained
herein, to comply with all terms and conditions of the “Lessee” thereunder.

 

p.     Non-Discrimination Requirements. In the performance of this Agreement and
the JOA, Royale agrees to comply fully with the non-discrimination provisions of
Section 202 of Executive Order 11246. Royale shall also abide by the
requirements of Executive Order 11701, Veterans’ Employment Provision, which
order is incorporated herein by reference.

 

q.     Operations, Plugging and Abandoning. While it is an operator of any well
drilled pursuant to this Agreement, Royale and CRPC shall:

 

 

i.

conduct all operations in a good and workmanlike manner, in compliance with the
terms and conditions hereof and all laws, ordinances, statutes, rules, and
regulations, orders issued or promulgated by any court, governmental agency,
subdivision, or entity having jurisdiction over said operation, production or
marketing on and from the Farmout Lands, Mineral Interests and Unit covered
hereby;

 

 

ii.

in the event any well drilled hereunder is completed as non-productive of oil or
gas, or as one not capable of producing oil and/or gas in paying quantities,
such well shall only be plugged and abandoned in accordance with the JOA;

 

 

iii.

properly plug and abandon all wells drilled hereunder at the end of said well’s
economic life (any well which has not been produced paying quantities of oil,
gas, and/or other hydrocarbons, been used as an injection well or other type of
service well within the immediately preceding two (2) years shall be deemed
beyond its economic life and shall be required to plugged and abandoned
hereunder unless the continuation of an actual economic return due to the
presence of said well bore can be established by clear and convincing evidence);

 

 

iv.

keep all locations on the Farmout Lands, Mineral Interests and Unit subject to
this Agreement free and clear of abandoned or unused pipes, rods, equipment,
litter, or oil field trash and no tanks or other vessels, surface piping, or
other oil field equipment not then in use by Royale or CRPC, for more than two
(2) years beyond the last date of substantial commercial use by Royale or CRPC;

 

ROYL12

--------------------------------------------------------------------------------

 

 

 

 

v.

upon abandonment of all the wells and disuse of the oil field tanks, vessels,
pipelines, power lines, and other equipment on a location for the requisite
period, clear, clean, remediate and restore such lands to within reasonably the
same condition as the surrounding lands as may be required by this Agreement,
the applicable oil and gas lease, and any applicable governmental rules and
regulations; and

 

 

vi.

conduct its operations in a continuous good and workmanlike manner and completed
within a commercially reasonable period of time pursuant to the reasonable and
prudent operator standard.

 

r.     Well Information Requirements. For any well drilled by Royale or CRPC
pursuant to the terms of this Agreement, Royale or CRPC shall promptly notify
such other Party in writing of the following items:

 

 

i.

the exact legal description of the location of such well;

 

 

ii.

the date actual drilling of such well is commenced;

 

 

iii.

the total depth drilled;

 

 

iv.

the date of completion of such well;

 

 

v.

whether such well was completed as a producer of oil and/or gas or as a dry
hole; and

 

 

vi.

the date any such well is shut-in.

 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
caused this Agreement to be executed on the date first written above.

 

CALIFORNIA RESOURCES PETROLEUM CORPORATION

 

ROYALE ENERGY, INC.

     

By:

/s/ Carrie Fox

 

By:

/s/ Rod Eson

Name:

Carrie Fox

 

Name:

Rod Eson

Title:

Vice President – Business Development

 

Title:

CEO

Date:

10/16/2018

 

Date:

10/17/2018

 

 

 

 

ROYL13
 

 